Citation Nr: 1517505	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for infectious hepatitis .

2.  Entitlement to service connection for colon removal.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to an initial compensable rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served from December 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a Travel Board hearing with the undersigned in November 2014.  A transcript is of record.

Review of the Veteran's appeal has included consideration of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The issues of entitlement to service connection for diabetes mellitus, entitlement to service connection for right ear hearing loss, entitlement to service connection for vertigo, and entitlement to an initial compensable rating for service-connected left ear hearing loss are in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  At the November 2014 Board hearing, as reflected in the transcript of record, the Veteran indicated that he wished to withdraw his appeal to the Board as to the issue of entitlement to service connection for infectious hepatitis. 

2.  The Veteran's colon removal was not etiologically or causally related to active service, to include alleged herbicide exposure; the Veteran's symptoms of colon cancer were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to service connection for infectious hepatitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for colon removal have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran withdrew his claim for entitlement to service connection for infectious hepatitis during the November 2014 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.  See 38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2014).

Remaining Service Connection Claim

The Veteran contends that the removal of his colon, due to colon cancer, is a result of exposure to herbicides during service.  At the November 2014 Board hearing, the Veteran testified that he was sent to Vietnam in approximately August 1966 as part of orders he received while stationed in Thailand.  He could not explain precisely why he was sent to Vietnam, but stated "somebody got orders somewhere and they said, go to Vietnam."  He explained he was sent to Vietnam several times, and that he would travel by plane, landing in Cam Ranh Bay.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can be established through application of statutory presumptions, including for chronic diseases (including colon cancer as a "chronic" disease as a malignant tumor) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§  3.307, 3.309.  
Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the medical evidence establishes that the Veteran was treated for colon cancer, to include the removal of  his colon in 2002.  Specifically, a sigmoid colectomy was performed in January 2002 after the Veteran was diagnosed with nearly obstructing cancer in the sigmoid colon.  In diagnosing him with sigmoid carcinoma, "Dr. J.S." of Crouse Hospital did not refer to any in-service occurrence, to include any assertion that the Veteran's sigmoid carcinoma of the colon was due to exposure to herbicides. 
In this regard, the Veteran's primary contention is that he developed colon cancer as a result of exposure to herbicides in Vietnam.  However, colon cancer is not among the diseases eligible for presumptive service connection under 38 C.F.R. § 3.309(e).  Thus, service connection for colon cancer on a presumptive basis due to the Veteran's herbicide exposure is not warranted.  Nevertheless, service connection for colon cancer may still be established with proof of direct causation.  See Combee, 34 F.3d at 1039. 

The Veteran's personnel records confirm that the Veteran served in Thailand, but there is no indication that he was sent to Vietnam.  Indeed, the Personnel Information Exchange System (PIES) response to VA's request to verify whether the Veteran had service in Vietnam indicated there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.   

The Veteran provided lay statements from two soldiers ("W.D." and "P.A.") who stated that they accompanied the Veteran to Vietnam and stayed at Camp Alpha.  W.D. stated only that the unit was called to Vietnam, and P.A. stated that the unit was sent to Vietnam "until he Army could decide where we were to go."  The Veteran also submitted photographs of a helicopter, and two men, identified as the Veteran and P.A. at Camp Alpha.  However, the photograph showing a Camp Alpha banner does not have any people in it.  

Therefore, the lay statements of record, including the Veteran's own testimony, do not suggest that any trips to Vietnam were consistent with his service or duties as a machinist.  Instead, the Veteran could not provide any reason for multiple flights to Vietnam.  Furthermore, the photographs of record do not conclusively show the Veteran was in the Alpha Camp in Vietnam; the photograph with the banner identifying Alpha Camp does not show the Veteran.   Instead, the Board assigns more probative value to the PIES response indicating that there was no evidence in the Veteran's file to substantiate service in Vietnam.  Indeed, the only country listed under foreign service was Thailand. 

Moreover, the Veteran's service treatment records are absent any treatment for colon cancer.  In his August 1967 Report of Medical History, the Veteran denied any tumor, growth, cyst or cancer.  However, he affirmed piles or rectal disease.  Upon examination, though, the Veteran's anus and rectum were found to be clinically normal, as reflected in the August 1967 separation examination report.  

Therefore, the evidence does not show that the Veteran was exposed to herbicides or that the Veteran's colon cancer was otherwise incurred in service.  To the contrary, the Veteran's service treatment records are silent for complaints of colon cancer.  The Veteran himself denied such a condition.  It was not until more than three decades after service that the Veteran had his colon removed due to colon cancer, as supported by the medical evidence of record.  It follows that, even when considering the Veteran's colon removal as a chronic disease (the underlying colon cancer), there is no evidence of colon cancer within one year of separation from service or indication of continuity of symptoms since discharge.

In sum, the Veteran does not contend, and the evidence does not show, his colon cancer manifested in service or within one year following discharge from service.  There is no medical evidence of record suggesting a connection between the Veteran's colon cancer and service, to include alleged exposure to herbicides.  While the Veteran is competent to report a diagnosis of colon cancer, he has not demonstrated the requisite knowledge to address such a complex medical issue as the etiology of his cancer.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As such, a preponderance of the evidence is against the claim for service connection for colon removal, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by October 2011 and November 2011 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, hearing testimony, and statements in support of the claim by the Veteran and his representative.  

The Veteran has not been afforded a VA examination with respect to his service connection claim for the removal of his colon.  However, as discussed above, there is no competent and credible evidence of an in-service occurrence.  The evidence is not in equipoise as to his presence in Vietnam, and there is no other allegation or evidence of colon cancer during service.  Therefore, the Board is not required to have the Veteran undergo a VA compensation examination for a medical nexus opinion regarding the removal of his colon.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, the Veteran testified at a hearing before the Board in November 2014.  An acting VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the acting VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).



ORDER

The appeal as to the issue of entitlement to service connection for infectious hepatitis is dismissed.

Entitlement to service connection for colon removal is denied.


REMAND

In a March 2014 rating decision, the RO granted service connection for left ear hearing loss and assigned a non-compensable rating, effective August 15, 2011.  The Veteran's representative submitted a statement in September 2014, indicating disagreement with the rating assigned.  The Veteran has not been provided an SOC or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it back to the RO/AMC, for the preparation of the SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Next, at the November 2014 Board hearing, the Veteran testified that he receives treatment for his diabetes mellitus from a private provider, "Dr. S.H."  However, a review of the record shows that treatment records from Dr. S.H. have not been associated with the Veteran's claims file.  On Remand, the RO must attempt to obtain any outstanding private treatment records regarding the Veteran's diabetes mellitus and associate them with the claims file.

Also at the Board hearing, the Veteran testified that he had difficulty completing the hearing testing at his February 2012 VA audio examination because his tinnitus interfered with his results.  He stated he had trouble identifying the beeps over his tinnitus symptoms, and, as a result, his audiogram results were inaccurate, and should have shown bilateral hearing loss, rather than only left ear hearing loss for VA compensation purposes.  More significantly, however, the Veteran has alleged that his right ear hearing loss has worsened since the February 2012 audiogram.  In his November 2014 testimony, he reported increased difficulty hearing in the previous year and stated his wife has told him that his hearing acuity had diminished.  As a result, a new VA audio examination is required.  The Veteran is advised to share any concerns with the testing process at the time of the examination to ensure the accuracy of current audiological findings. 

Finally, the Veteran testified that his diagnosed vertigo as a result of the noise exposure and vibrations he experienced while serving as a machinist in a riverboat.  He has stated that his vertigo symptoms have persisted since the onset of his tinnitus in the mid 1960's.  Indeed, the Veteran's Military Occupational Specialty is listed as a machinist on his DD-214, and, as such, noise exposure has been conceded.  Therefore, an opinion is needed to address the etiology of the Veteran's vertigo.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with an SOC pertaining to the issue of entitlement to an initial compensable rating for service-connected left ear hearing loss.  The Veteran should be appropriately notified of the time limits to perfect an appeal of these issues.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal.

2.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his claim, as identified by the Veteran, to include all records from Dr. S.H. for his diabetes mellitus (see hearing transcript).  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  


3.  Schedule the Veteran for a VA examination to determine the precise nature of his alleged right ear hearing loss.  

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

If the examiner identifies hearing loss in the right ear for VA compensation purposes, then the examiner should review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ear hearing loss began during service or is otherwise linked to service, to include his work as a machinist during active service. 

4.  Obtain an opinion as to the etiology of the Veteran's vertigo.  The examiner should address whether it is at least as likely as not (50 percent probability or more) that the Veteran's vertigo loss began during service or is otherwise linked to service, to include his work as a machinist during active service. 

5.  A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

6.  Thereafter, readjudicate the Veteran's claim with regard to the issues of service connection diabetes mellitus, right ear hearing loss, and vertigo.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


